DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 6, 8, 9, 11, 12, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita (US20050133673A1) in view of Maekawa (JP3848541B2).
Regarding claim 1, Sugita teaches a terminal protection apparatus installed in a train, the train including a receiver that receives a radio signal indicating a stop-position before the end of the track from a balise (see Paragraph 0044 for the ground train controller 101 that has a stop position generation unit 403; see also Paragraph 0070 for However, balises (the balises can transmit installation position information, so that they can be replaced with balises for position correction) are installed at the station, so that quick confirmation of position detection is enabled and the safety can be improved. Further, at the necessary parts of the station as a basis, balises capable of communicating between the ground and the train are installed, and on the train side, information such as the car ID, speed, and moving direction is received from a train using them, so that the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed); 
and a stop determination function for determining whether or not the train has stopped, the terminal protection apparatus being configured to perform: detecting reception of the radio signal by the receiver (see Figure 10 for a flow chart that shows the process flow of an example of the train detection process wherein the steps detect whether or not a car ID was received S10-1, whether communication is finished S10-2,whether communication has been realized S20-4, etc., all of which corresponds to detecting the reception of the radio signal by the receiver); 
determining continuously by the stop determination function whether or not the train has stopped, until the train stops (see Paragraph 0057 for at Step S10-1, whether the car ID (for example, #i) is received from at least one of the on-train communication means 205 and 206 or not is decided. If the decision shows that the car ID is not received yet, it means that the train does not arrive at the platform yet, so that until it is received, Step S10-1 is repeated (which indicates the continuous determination of whether or not the train has arrived and stopped at the platform). When the train arrives at the platform soon, firstly, communication between the on-train communication means 205 and the ground communication means 104 is executed, and continuously, at the point of time when the train perfectly arrives at the fixed position of the platform, communication is executed between the on-train communication means 205 and the ground communication means 103 and between the on-train communication means 206 and the ground communication means 104, thus the car ID (#i) is received by the ground train controller 101).
Sugita fails to explicitly teach activating a brake when the received radio signal is no longer received while the stop determination function has not determined that the train has stopped.
However, Maekawa teaches activating a brake when the received radio signal is no longer received while the stop determination function has not determined that the train has stopped (see Paragraph 0053 for when the track circuit signal is not received (S302: No), when the stop limit is not within the range of the track circuit signal (S303: No), and the allowable speed of the track circuit signal system is higher than the current train speed. If not large (S304: No), in either case, a radio signal brake control signal is selected and output to the brake output device 305 (S306)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling safety system, as taught by Sugita, using the brake function when the signal is not received, as taught by Maekawa, for the purpose of appropriately switching a security system followed by a train and providing a technique for safely switching the security system (see Paragraph 0008-0009 of Maekawa).
of the train (see Paragraph 0040 for main functions such as own train position calculation and speed control based on the stop limit are executed);
and activating the brake when the traveling position of the train reaches the disposed position of the balise before detecting the reception of the radio signal (see Paragraph 0043 for in the brake controller 302, on the basis of a protection pattern generated by the protection pattern generation unit 301, using the own train position information from the existence on-rail position calculator 300 and the present speed information, whether the present speed information is higher than the speed on the protection pattern corresponding to the present position or not is decided. When the present speed is higher, a deceleration instruction is given to the drive unit 203 (corresponds to activating a brake); see also Paragraph 0070 for the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed).
Regarding claim 6, Sugita teaches the terminal protection apparatus as defined in claim 1, further being configured to perform activating the brake when the received radio signal is no longer received before given departure permission information is received after the stop determination function has determined that the train has stopped (see Paragraph 0054 for if the decision at Step S8-8 shows that the stop limit is not received (corresponds to radio signal no longer being received) or after execution of Step S8-9, Step S8-10 is executed. At Step S8-10, in the brake controller 302, the own-train speed and the protection pattern corresponding to the own-train position are compared, and if the own-train speed is higher than the protection pattern, a deceleration instruction is given to the drive unit 203, thus the car 100 is decelerated to prevent the own-train speed from exceeding the protection pattern).
Regarding claim 8, see rejection for claim 6, as the apparatus of claim 6 corresponds to the apparatus of the invention disclosed in claim 8.
Regarding claim 9, see rejection for claim 1, as the apparatus of claim 1 corresponds to the method of the invention disclosed in claim 9. 
Regarding claim 11, see rejection for claim 3, as the apparatus of claim 3 corresponds to the method of the invention disclosed in claim 11.
Regarding claim 12, see rejection for claim 3, as the apparatus of claim 3 corresponds to the method of the invention disclosed in claim 12.
Regarding claim 14, see rejection for claim 6, as the apparatus of claim 6 corresponds to the method of the invention disclosed in claim 14.
Regarding claim 16, see rejection for claim 8, as the apparatus of claim 8 corresponds to the method of the invention disclosed in claim 16.
Regarding claim 17, see rejection for claim 1, as the apparatus of claim 1 corresponds to the method of the invention disclosed in claim 17.

Claim 2, 4, 5, 7, 10, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita and Maekawa in further view of Kane (US20040124315A1).
Regarding claim 2, Sugita and Maekawa teach the elements of the present invention as discussed above but fail to explicitly teach the terminal protection apparatus as defined in claim 1, further being configured to perform activating the brake when a reception duration during which the detection of the reception of the radio signal reaches a predetermined time period before the stop determination function has determined that the train has stopped.
etection of the reception of the radio signal reaches a predetermined time period before the stop determination function has determined  that the train has stopped (see Paragraph 0024-0025 if a wayside status device 180 does not respond at step 220 or reports a status indicative of a problem at step 222 after being interrogated at step 216, the control module 110 warns the engineer/operator of the problem via the pendant 170 at step 230. A second time period within which the operator must acknowledge the warning and slow the train to a reduced speed is associated with the warning. This time period may be a predetermined number based on a worst-case stopping distance, or may be calculated dynamically based on factors such as the current speed of the train, the braking characteristics of the brakes on the train, the weight of the train, the distribution of weight on the train, and/or the grade of the track as determined from the map database 130 using the train position from the positioning system 120, or other factors as discussed in the above-referenced co-pending U.S. patent application. If the conductor/engineer fails to acknowledge the warning at step 232 within the second time period, the control module 110 commands the brake interface to stop the train at step 242. The control module 110 then notifies the dispatcher of the stopped train at step 244).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling safety system, as taught by Sugita, and the railway signal system with a brake function when the signal is not received, as taught by Maekawa, using the predetermined time period, as taught by Kane, for the purpose of safety. This will detect malfunctions or changes after the initial from causing an accident (see Paragraph 0023 of Kane).
Regarding claim 4, Sugita teaches the terminal protection apparatus as defined in claim 2, further being configured to perform: measuring a traveling position of the train (see Paragraph 0040 for main functions such as own train position calculation and speed control based on the stop limit are executed); 
and activating the brake when the traveling position of the train reaches the disposed position of the balise before detecting the reception of the radio signal (see Paragraph 0043 for  In the brake controller 302, on the basis of a protection pattern generated by the protection pattern generation unit 301, using the own train position information from the existence on-rail position calculator 300 and the present speed information, whether the present speed information is higher than the speed on the protection pattern corresponding to the present position or not is decided. When the present speed is higher, a deceleration instruction is given to the drive unit 203 (corresponds to activating a brake); see also Paragraph 0070 for the train transition before and after the boundary of balises at the installation part is confirmed, and the existence on rail is controlled, and the train stop limit information is simultaneously transmitted to the train, thus the train control and safety control can be executed).
Regarding claim 5, Sugita and Maekawa teach the elements of the present invention but fail to explicitly teach the terminal protection apparatus as defined in claim 1, further being configured to perform: receiving failure information on the balise and activating the brake in response to the reception of the failure information. 
However, Kane teaches receiving failure information on the balise (see Paragraph 0009 for the wayside status device (corresponds to a balise) fails to respond, the control module automatically records a malfunction and reports the malfunction);
 and activating the brake in response to the reception of the failure information (see Paragraph 0024 for if a wayside status device 180 does not respond at step 220 or reports a status indicative of a problem at step 222 after being interrogated at step 216, the control module 110 warns the engineer/operator of the problem via the pendant 170 at step 230. A second time period within which the operator must acknowledge the warning and slow the train to a reduced speed is associated with the warning. This time period may be a predetermined number based on a worst-case stopping distance, or may be calculated dynamically based on factors such as the current speed of the train, the braking characteristics of the brakes on the train, the weight of the train, the distribution of weight on the train, and/or the grade of the track as determined from the map database 130 using the train position from the positioning system 120, or other factors as discussed in the above-referenced co-pending U.S. patent application; see Paragraph 0025 for if the conductor/engineer fails to acknowledge the warning at step 232 within the second time period, the control module 110 commands the brake interface to stop the train at step 242. The control module 110 then notifies the dispatcher of the stopped train at step 244).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling safety system, as taught by Sugita, and the railway signal system with a brake function when the signal is not received, as taught by Maekawa, using the failure response system, as taught by Kane, for the purpose of safety. This will detect malfunctions or changes after the initial from causing an accident (see Paragraph 0023 of Kane).
Regarding claim 7, Sugita teaches the terminal protection apparatus as defined in claim 2, further being configured to perform activating the brake when the received radio signal is no longer received before given departure permission information is received after the stop determination function has determined that the train has stopped (see Paragraph 0054 for if the decision at Step S8-8 shows that the stop limit is not received (corresponds to radio signal no longer being received) or after execution of Step S8-9, Step S8-10 is executed. At Step S8-10, in the brake controller 302, the own-train speed and the protection pattern corresponding to the own-train position are compared, and if the own-train speed is higher than the protection pattern, a deceleration instruction is given to the drive unit 203, thus the car 100 is decelerated to prevent the own-train speed from exceeding the protection pattern).
Regarding claim 10, see rejection for claim 2, as the apparatus of claim 2 corresponds to the method of the invention disclosed in claim 10. 
Regarding claim 13, see rejection for claim 5, as the apparatus of claim 5 corresponds to the method of the invention disclosed in claim 13.
Regarding claim 15, see rejection for claim 7, as the apparatus of claim 7 corresponds to the method of the invention disclosed in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim (US2007100517A1) teaches an automatic train protection stop (ATPS) device. The ATPS of the present invention is provided with both the functions of an automatic train protection (ATP) and an automatic train stop (ATS) by adding a K-Balise, on the ground, which is capable of transmitting ground information using a small air-gap data communication, and a ground information memory pack on a train. The present invention includes an on-board equipment including a main device, an on-board antenna, a speed detector connected to a shaft of wheel, an operation switch, a train controller, and a communication module; and a ground equipment including an ATS beacon connected to a track occupancy detection device, a K-Balise using data communication, and a program part for inputting ground information data to the K-Balise.
Katsuta (US20060195236A1) teaches A signaling system wherein the protection of a train traveling within a predetermined section is ensured by a telegram, and said telegram patrols a train or wayside equipment located within said predetermined section and has a block occupancy information .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665